Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/27/2021 has been entered. Pending claims 1-4, 9, 11, and 16-20 are addressed below. Claims 5-8, 10, 12-15, and 21 are withdrawn.

Election/Restrictions
With regard to the claim groups, applicant amended claims 17 to depend on claim 1 and therefore lack of unity restriction of the claim groups is moot. 
In response to the examiner’s species restriction requirement, applicant indicated in the Remarks filed 05/05/2021, that the proper listing of species can include four categories: a) species of the spring; b) species of reinforcement; c) species of the wire; d) species of damper. 
Applicant's election with traverse of the wire species c (figures 9A-9D, 22A, 22B, 27A-27C, 28A and 28D) in the reply filed on 05/05/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden of search since International Search and Examination Authority examined all the claims.  This is not found persuasive because there is no express statement in the International Search regarding Unity of Invention being met. It is also noted that 37 CFR 1.499 indicates “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention special technical feature since they don’t define over the prior art, but applicant has not provide any evidence against lack of unity indication. 
The requirement is still deemed proper and is therefore made FINAL.
	Upon examination, it is determined that claim 21 drawn to the unelected feature of the reinforcement should also be withdrawn, similar to applicant’s withdrawn claim 6. Claim 10 defines a feature not found in the elected species (wire disposed along the at least one flexible application member), which, as best understood, is a feature of the reinforcement shown in non-elected species of figure 23. Claims 10 and 21 will be withdrawn.
Claims 1-4, 9, 11, and 16-20 are addressed below. Claims 5-8, 10, 12-15, and 21 are withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “application member…to apply fluid to the plants” in claim 1, lines 4-5. The limitation recite a generic placeholder “member” coupled with functional language “to apply fluid to the plants”. Applicant indicates in the Remarks (Page 6) that “flexible or pivoting” is a structural modifier and therefore the claim limitation should not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This is found persuasive.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 11, limitation reciting “wherein the stabilizer is not a weight disposed at a discharge of the at least one flexible application member” is unclear and indefinite. The metes and bound of the claim cannot be determined since applicant’s disclosure does not provide any clear description of what this means. Applicant indicated in the Remarks filed 10/27/2021 (pages 6-7) that this is a negative limitation and claim limitation does not define the stabilizer having no weight. However, even with this state, the claim scope remains unclear as it is not understood what kind of structures should be encompassed by this claim language. Since the original disclosure does not give much description to the term “weight”, it is considered in the most relevant, plain meaning, which is “An object used principally to exert a force by virtue of its gravitational attraction to Earth” (https://www.thefreedictionary.com/weight). Considering that any object with a mass affected by gravity can be considered a weight, it is not understood what structure is being excluded by this claim language and how this language defines the structure of the claimed invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale (US 4395959).
Re claim 1, Dale discloses a fluid applicator (fig. 1) for applying fluids to plants in rows (col. 4, ln 14-16) in a field comprising: 
a base (4) disposed between the rows of plants, 
at least one flexible or pivoting application member (7, 8 and/or 9) connected to the base and disposed to apply fluid to the plants (fluids from reservoir 1), and 
a stabilizer (3) associated with the at least one flexible or pivoting application member (7 and/or 9), wherein the stabilizer comprises at least one of 
a) a spring disposed over the at least one flexible application member, b) a reinforcement that is disposed on or in the at least one application member and disposed along a length of the at least one application member, c) a wire of a row of plants (see figs. 1-2: string 3 is a long wire, which has a length that can contact plants/weeds), or d) a damper.  

Re claim 2, Dale discloses the at least one application member comprises a first application member (7/8) and a second application member (9).  

Re claim 3, Dale discloses the at least one application member is flexible (9 is a plastic tube, which flexes when assembled, shown in fig. 2).  

Re claim 4, Dale discloses the at least one application member pivots (9 can pivot due to its flexibility, or it can pivot with user’s handle relative to the ground via manipulation; it is noted that the claim broadly indicate “pivot” but does not define any relevant reference point for pivoting).  

Re claim 9, Dale discloses the at least one application member is an at least one flexible application member (9 is a plastic tube that flexes), and the stabilizer comprises the wire attached to the at least one flexible application member (3 is attached to 9).  

Re claim 11, Dale discloses the stabilizer is not a weight disposed at a discharge of the at least one flexible application member (as best understood, wire 3 is not a weight).  



Re claim 17, Dale discloses the fluid applicator further comprising a frame (6, 10), wherein the base (4) is coupled to the frame. 

Re claim 18, Dale discloses the at least one application member (7, 8, 9) comprises a first application member (7/8) and a second application member (9).  

Re claim 19, Dale discloses the at least one application member is flexible (9 is shown as flexed in fig. 2, compared to fig. 1).  

Re claim 20, Dale discloses the at least one application member pivots (7, 8, 9 can pivot relative to the ground).  

Claim(s) 1-4, 9, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US 2016/0120117).
Re claim 1, Lawrence discloses a fluid applicator (80, figs. 1-16) for applying fluids to plants in rows (see fig. 14) in a field comprising: 
a base (54) disposed between the rows of plants, 
at least one flexible or pivoting application member (40, or 40 in combination with 46, 42, 38) connected to the base and disposed to apply fluid to the plants (par. 28, 33), and 

a) a spring disposed over the at least one flexible application member, b) a reinforcement that is disposed on or in the at least one application member and disposed along a length of the at least one application member, c) a wire attached to the at least one application member, the wire having a length to contact at least one plant of a row of plants (see figs. 2 and 15, 68, 58 resembles a wire, which has a length that can contact plants/weeds), or d) a damper (see the 112 rejection above).  

Re claim 2, Lawrence discloses the at least one application member comprises a first application member (40 on the left) and a second application member (40 on the right; see fig. 13).  

Re claim 3, Lawrence discloses the at least one application member is flexible (par. 31, see also figs. 14 and 16).  

Re claim 4, Lawrence discloses the at least one application member pivots (par. 31, figs. 14, 16).  

Re claim 9, Lawrence discloses the at least one application member (40, or 40, 42, 44, 46) is an at least one flexible application member (par. 31), and the stabilizer 

Re claim 11, Lawrence discloses the stabilizer is not a weight disposed at a discharge of the at least one flexible application member (as best understood, wire is not a weight).  

Re claim 16, Lawrence discloses the at least one application member is a hose (40 is a hose).  

Re claim 17, Lawrence discloses the fluid applicator further comprising a frame (52), wherein the base (54) is coupled to the frame. 

Re claim 18, Lawrence discloses the at least one application member (40) comprises a first application member (40 on the left) and a second application member (40 on the right; see fig. 13).  

Re claim 19, Lawrence discloses the at least one application member is flexible (see figs. 14 and 16; par. 31).  

Re claim 20, Lawrence discloses the at least one application member pivots (40, 42, 46, 44 pivot relative to 20; par. 31; see also figs. 14, 16).  

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Regarding claim 1 and Dale reference, page 7-8 of the Remarks states that filament 3 is not a stabilizer. This is not persuasive because the current claim language does not define any specific stabilizing function or structure to make the distinction and applicant’s disclosure does not specify a special meaning for this term. The filament 3 in Dale reference helps stabilize the fluid being discharged onto the soil via wicking action. 
Also regarding claim 1, applicant argues that filament 3 does not contact the plant. It is noted that the claim defines an apparatus “for applying fluid to plants”, with the plant(s) being the material being worked upon by the claimed apparatus (see MPEP 2115: “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”). Since the wire/filament 3 has a length as defined in the claim, it can be used in a manner that it contacts the plants, i.e. when nutrient water is used with this device (see col. 5, ln 5-17). 
Applicant also argues that herbicide would burn the plant if the filament 3 touches the plants. However, MPEP 2115 indicates “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Dale discloses a wide variety of chemicals are meant to be applied to the plants themselves, including micronutrient solutions (col. 5,ln 5-17), which can be used with the plants without any mention of harming the plants. 

Regarding claim 1 and Lawrence reference, applicant argues that figure 11 shows the flexible or pivoting application member citing item 40 or the combination of items 40, 46, 42, 38 is/are not connected to the cited base, reference number 54. This argument is not persuasive. Figure 11, and more specifically figure 13 show 40 and 54 physically engaging and are held engaged via their surrounding structures. The current claim language does not clearly distinguish the manner in which connecting structure must be, just that the two components are connected.
Applicant further argues that that rigid tubes 68 and 58 cannot be equated with a wire (Remarks page 9). However, the argument is not persuasive as applicant provides no evidence to demonstrate why these thin rigid tubes don’t resemble a wire. The current claim language do not require the wire to have a specific structure that distinguishes from the claimed invention.
	With the reasons provided, the examiner maintains that the claims are anticipated by Dale, and alternatively Lawrence as presented above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752